DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 12/11/20.  Claims 1-3, 5, 7, 11 and 13-16 are pending.  Claims 13-16 are new.    


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 5, 7, 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 has been amended to recite: “a remote consult medical encounter worksheet to be used by the remote physician in documenting said remote medical 
Claim 3 has been amended to recite” an interface function to the remote physician consisting of a text and email, absent the name of the physician to include a clickable link for use by the remote physician in being granted access to the remote consult medical encounter worksheet and the patients longitudinal medical records.” However, the originally filed disclosure does not describe providing “a text and email, absent the name of the physician to include a clickable link…”  (emphasis added)
Claim 5 has been amended to recite “a function of checking the third party care provider's unique identifier in the form of their National Providers Identification number (NPI)…”  Applicant’s original disclosure does not describe checking the third party care provider's unique identifier in the form of their National Providers Identification number (NPI)…
Claim 13 recites “separate interface module having the ability process any unresolved reconciliation of data issues whereby said issues are brought to a separate page in the cloud-based user interface application with a message to the patient/consumer of such and a message that they are a number of data related issues that require their attention.”  	The applicant’s disclosure does not describe or explain a module with “the ability to process any unresolved reconciliation of data issues whereby said issues are brought to a separate page in the cloud-based user interface application with a message to the patient/consumer of such and a message that they 
Claims 3, 5, 7, 11 and 13 inherit the deficiencies of claim 2 through dependency and are therefore also rejected.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-3, 5, 7, 11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite ”a central repository for longitudinal personal medical data in a structured format and storage of unstructured data such as imaging files and other for said individual patient…” The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 further recites “from one or more disparate electronic health record systems for said individual a patient.”  There must be multiple systems used or drawn from in order to recite “disparate systems.” 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkinson (US 20140136233 A1)
Claim 1. 	Atkinson teaches an online personal health records system for use in managing and transmitting medical records for an individual patient, comprising: 
a cloud-based personal health record software module having an integral relational database that serves as a central repository for longitudinal personal medical data (par. 4-This invention utilizes and integrates social networking, Electronic Medical Records, Global Patient Health Record Social network timeline to graphically and chronologically store patient health record data in a cloud based data repository) in a structured format and storage of unstructured data such as imaging files and other for said individual patient  from one or more disparate electronic health record systems for said individual a patient (par. 20-import supporting medical information from a plurality of external sources such as Health Information Exchange (HIE) system, Electronic longitudinal personal medical data  as a single personal patient record system for said individual patient in said cloud-based personal health record software module; (par. 19-access to and control of a plurality external health care record data sources that originate externally that are ordered and arranged in a sequential and chronologically order and further where patient users and medical provider users can communicate, and where medical providers users can communicate with other medical provider users through a Global patient health record timeline engine platform 99)
a software application configured to access said cloud-based personal health records module (par. 19),
 Page 2 of 21said software application further configured to be capable of selecting from said longitudinal personal medical data repository longitudinal personal data for transmission to a distant third party care provider's health records system in said structured format (par. 18-transmittal of the same information originating from the Global Patient Health Record Timeline via Radio Frequency Identification (RFID) technology and other methods of transport, storage, and transmittal to a plurality of external devices and external articles of manufacture),  and wherein said transmitted records in said structured format can be imported into the third party care provider's medical health records system at a database level (par. 31-HL7 format for data interchange), 

an  attending physician's medical health records system is independent of said third party care provider's medical health records system (par. 31- e.g. HL7 interface allows data lacking a healthcare providers records to be sent to a requesting physician/provider), and 
longitudinal personal data  and said medical information. (par. 31-This HL7 interface module 110D would facilitates the standardization for interchange of data between different records systems and practice management systems from external sources with the Global Patient Health Record Timeline Network Engine platform 99…this HL7 interface 110D would connect or allow for the transfer of data from an external source such as a Hospital or Outpatient Facility 129B with the Global Patient Health Record Timeline data engine 99. If healthcare provider user 128B needed data points and procedural notes on the rhinoplasty that beneficial user or patient 109A had on Aug. 23 2003 and again on Sep. 12 2004, through the HL7 interface 110D the Hospital and/or Outpatient Facility 129B could send these data points via the Global Patient Health Record Timeline engine 99 of the Beneficial user or patient 109A to the requesting healthcare provider user 128B which would have access to the chronological time stamped ordered data points within the Global Patient Health Record Timeline)
claim 2. 	Atkinson teaches the online system as recited in claim 1, wherein a remote physician may be granted access to the patient longitudinal medical records to include a remote consult medical encounter worksheet to be used by the remote physician in documenting said remote medical encounter for the purposes of providing remote medical services to the patient.  (par. 23- if the beneficial user or patient 109A in 
claim 14.  Atkinson teaches the online system as recited in claim 1 wherein the cloud- based personal health record software module is owned and managed by the patient/consumer.  (par. 10-user security interface function that is operated via "HIPPA" or "Health Insurance Portability and Accountability Act" compliant explicit; par. 18-One or more users 101A, 101B, 100B, 101C, 102B, 101A and a beneficial user 109A or patient, are in communication with a Global Personal Health Record Timeline engine 99 via a network 109C; par. 19-The users 101A, 101B, 100B, 101C, 102B and 101A are typically patients, physicians, nurses, physician assistants, and other health care providers that typically have access to and control of a plurality external health care record data sources)
claim 15. Atkinson teaches the online system as recited in claim 1 wherein the cloud- based personal health record software module was developed in accordance with all applicable standards involving functionality and capabilities of an Electronic 
claim 16	Atkinson teaches the online system as recited in claim 1 further comprising means for the individual patient to initiate a request for medical services from said distant third party care provider (par. 19-patient users and medical provider users can communicate, and where medical providers users can communicate with 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (US 20140136233 A1) in view of Hussam (US 20110093481 A1).
 claim 3. 	Atkinson teaches the online system as recited in claim 2 as explained in the rejection of claim 2.  Atkinson does not disclose providing an interface function to access patient records using a clickable link.   Hussam discloses a system and method for providing access to patient records via an email or text with a clickable link for use by the remote physician in being granted access to the remote consult medical patient encounter data and medical records. (par. 39-gathering patient information, notes,  defined instruments can be augmented through the association of additional data, including lab tests and observations provided by physicians, nurses, care givers, or family members and par. 96- Users access the medical integration system 102 in various ways, including, for example, portal access, clinic access and email link or uniform resource location (" URL") access. For portal access, users of the medical integration system 102 may be assigned account information (e.g., a username and a password) and may access the medical integration system 102 through a web page or other access graphical user interface using the assigned account information;  par. 98: the medical integration system 102 enables email link and URL access by sending the user an electronic message (e.g., text message, email message or a SMS message) with an embedded link (e.g., URL hyperlink) through which the user accesses the system 102)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Atkinson with the teaching of Hussam to provide access to patient data using a text or email with a clickable access link to   patient l medical records.  As suggested by Hussam, one would have been motivated to include this feature to provide a system for generating and validating an instrument (e.g., medical forms and questionnaires) and collecting data associated with the validated instrument, such that the data is more readily accessible to researchers for analysis. (par. 4)
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (US 20140136233 A1) in view of Hussam (US 20110093481 A1), and in further view of Chen et al (US 20130191139 A1-Chen)
in the form of their National Providers Identification number (NPI).(par. 14-an electronic prescription (EP) system receiving an National Provider Identification (NPI) number of the provider and an addresses of the provider; the EP system confirming the NPI number of the provider in an NPI database; the EP system requesting a third party identification validation)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Atkinson and Hussam in combination with the teaching of Chen to verify the identity/NPI of heath care provider.  As suggested by Chen, one would have been motivated to include this feature to provide a multi-factor authentication process, (par. 2) 
Claims 7, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (US 20140136233 A1), Hussam (US 20110093481 A1), and Chen et al (US 20130191139 A1-Chen),  and in further view of Experton (US 20140207686 A1)
Claim 7	Atkinson, Hussam, and Chen teach the system of claim 5 as explained in the rejection of 5, but do not disclose a system wherein said cloud-based personal health records module further including an embedded video chat module that enables the attending physician to conduct interactive HD video conferencing with the third party care provider.
	Experton discloses a system in which a video conferencing with an (attending) physician is used to facilitate the exchange of patient medical records (par. 54-a patient 
claim 11. 	Atkinson teaches the online system, further including a reconciliation application configured to compare the selected longitudinal personal data received by the third party care provider's health records system with the longitudinal personal data (par. 42- The health care record data may also be ordered according to one chronological listing that indicates the timeframes of all of the various relationships)
claim 13. 	Atkinson teaches the online system as recited in claim 7, further comprising: a separate interface module for the purposes of parsing, normalizing and reconciling incoming data from any/all distant healthcare system prior to aggregating new data to existing data in the patient/consumers cloud- based repository; (par. 42)
said separate interface module having the ability process any unresolved reconciliation of data issues whereby said issues are brought to a separate page in the cloud-based user interface application with a message to the patient/consumer of such and a message that they are a number of data related issues that require their attention; 
said reconciliation page being formatted so as to present the new data alongside the existing data with an accept or reject button for use in determining which data is accurate and true prior to placing said data into the patient/consumer database.  (par. 33-Edit feature: The beneficial user 109A in turn can later upload the information given by healthcare provider user 109A to the cloud or web-based Global Patient Health Record Timeline and access the same information or edit the same such information by accessing the cloud or web-based Global Patient Health Record Timeline via HIPPA complaint log-in)




Response to Arguments
Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive. 

The Examiner has provided new grounds of rejection to address the claims as amended.  
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spurgeon (US 5890129 A) teaches an internet based health data exchange for providers and insurers to exchange clinical and business information, within the existing environment of disparate hardware and software, in a standard format. A provider interface portion of the information-exchange system running on the provider's PC also translates and reformats the information for the provider's specific PMS application and transmits it over a LAN to the computer running the PMS application (col. 3, lines 1-39)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Rachel L. Porter/Primary Examiner, Art Unit 3626